July 14, 2004

Peter Shepard
1246 North Ontare Road
Santa Barbara, CA 93105

Dear Peter:

The purpose of this letter is to confirm the transfer of your assignment as
Senior Vice President for Business Development from a full to a part-time (10%),
position. The terms and conditions of the transfer are as follows:

TITLE:

Senior Vice President, Business Development

    SUPERVISOR:

Josh Levine, President/CEO

    EFFECTIVE DATES:  

August 1, 2004.

    BASE SALARY:  

10% of base pay  NOTE: This is the rate of base pay that will be used to
calculate all other compensation-related benefits, including any applicable
bonus and/or  severance  pay-outs.

 

_____________                    ___________________
Employee                                         Company

    BONUS:  

Any bonus payout will be prorated (10%).

    STOCK OPTIONS:

Continued participation in the Company stock option program, including vesting
of awarded options per defined schedule.

    BENEFITS: 

All standard health and welfare benefits will remain in full effect, including
monthly car allowance, and full monthly premiums will be paid by Company.

    TRAVEL: 

Travel required by business needs will be reimbursed in accordance with Company
policy and guidelines.

 

Mentor Corporation is committed to a standard of excellence in the products and
services that it provides to its customers.  Our employees have participated in
our efforts to meet this commitment and to achieve a standard of excellence. 
Because the company and its employees are judged on their performance and
results, it is important that both retain the ability to determine their own
relationships with one another.  Accordingly, either the employee or Mentor can
terminate the employment relationship at will, with or without cause, and with
or without advance notice, at any time.  No one other than the President/CEO of
Mentor Corporation has the authority to enter into any agreement for employment
for any specified period of time, or to make any agreement contrary to the
foregoing.  Any agreement contrary to the foregoing must be in writing and
signed by the President/CEO of Mentor Corporation and the employee.

--------------------------------------------------------------------------------



 

Any salary figures provided to an employee in annual or monthly terms are stated
for the sake of convenience or to facilitate comparisons and are not intended
and do not create an employment contract.

When you have signed this letter, it, along with your Employee Confidentiality
Agreement and the Employment Agreement dated November 28, 2000, will together
constitute the entire agreement between you and Mentor concerning your
employment. 

If the above meets with your approval, please sign the original of the two
letters enclosed indicating your acceptance of this agreement.  Please return
the original to Corporate Human Resources by July 16, 2004. The copy enclosed is
for your files.

Signed By:

/s/JOSH
LEVINE                                                                              
7/14/04
Josh
Levine                                                                          
            Date
President/CEO

Accepted By:

/s/PETER
SHEPARD                                                                     
7/15/04
Peter
Shepard                                                                                  
Date
Senior Vice President

 

 

Cc:      Human Resources